J-S06028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JASON LEE BROWN                          :
                                          :
                    Appellant             :     No. 2741 EDA 2019

              Appeal from the Order Entered August 20, 2019
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0000151-2003


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY McLAUGHLIN, J.:                     FILED APRIL 27, 2020

      Jason Lee Brown appeals from the denial of his application for relief.

Because the application is properly considered a petition under the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and because Brown

is no longer serving his sentence, we affirm.

      On December 1, 2003, Brown pleaded guilty to robbery and was

sentenced to not less than two nor more than five years of incarceration. He

filed the instant application for relief on August 9, 2019, and the trial court

denied it on August 20, 2019. Brown filed a timely notice of appeal pro se.

      In his appellate brief, which fails to comport with the briefing

requirements set forth in our rules of appellate procedure, Brown claims that
J-S06028-20



he is entitled to dismissal of all charges because his rights to a jury trial and

to confront his victim were violated when he entered a guilty plea to robbery.1

       “It is well-settled that the PCRA is intended to be the sole means of

achieving post-conviction relief.” Commonwealth v. Taylor, 65 A.3d 462,

465 (Pa.Super. 2013); see also 42 Pa.C.S.A. § 9542 (“The action established

in this subchapter shall be the sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose that exist when this subchapter takes effect”).

       Brown’s claims challenging his knowing waiver of his right to a jury trial

and his right to confront witnesses, concern the legality of his conviction and

are clearly encompassed by the PCRA. See 42 Pa.C.S.A. § 9543(a)(2)(iii).

Hence, Brown’s application for relief is properly considered a PCRA petition.

The law is clear that a petitioner is not eligible for PCRA relief if his sentence

is complete. See 42 Pa.C.S.A. § 9543(a)(1)(i); Commonwealth v. Ahlborn,

699 A.2d 718, 720 (Pa. 1997). As Brown’s sentence was for a maximum of

five years’ incarceration beginning in December 2003, he is no longer serving

his sentence. He was thus ineligible for PCRA relief, and we affirm the PCRA

court’s order.

       Order affirmed. Application for remand denied as moot.




____________________________________________


1Although Brown also claims that the PCRA court failed to serve a copy of its
order on him, we note that Brown learned of the denial of his application and
was able to file a timely notice of appeal.

                                           -2-
J-S06028-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/20




                          -3-